Citation Nr: 1210911	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-32 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has PTSD as a result of military sexual trauma.  She has alleged that she was sexually assaulted on numerous occasions in service, including by supervisors in her chain of command.

The Veteran has alleged that one such incident occurred in December 1993 when she was stationed with the 502nd Armored Division Headquarters Company (502nd AD HHC), and involved her company first sergeant grabbing her between her legs.  After she told an out-of-town friend about this incident, the friend reported the incident to the Veteran's commander.  This report apparently led to an investigation conducted by the Veteran's sergeant major in January or February of 1994, and resulted in the first sergeant being moved to another section or unit.  Any investigative reports relating to this incident are to be obtained.

VA treatment records reflect that the Veteran has reported her military sexual trauma during psychiatric treatment on several occasions, beginning in August 2008.  In October 2009, a VA primary care physician rendered a diagnosis of depression with PTSD of military sexual abuse.  In December 2009, a VA social worker rendered a provisional diagnosis of PTSD.  All ongoing VA treatment records must be obtained.

The Veteran is to be scheduled for a VA psychiatric examination by a psychiatrist or psychologist to obtain an opinion regarding the relationship between any current acquired psychiatric disorder and any incident of her military service.

Accordingly, the case is REMANDED for the following:

1.  Send a request to the Director of the U.S. Army Crime Records Center to obtain any investigative reports relating to the Veteran's alleged incident of sexual assault by her company first sergeant in December 1993 while stationed with the 502nd Armored Division Headquarters Company (502nd AD HHC).  The Veteran has indicated that an investigation of this incident was led by her sergeant major (Sgt. Maj. [redacted]) in January or February of 1994, and resulted in the first sergeant being moved to another section or unit.  Any negative search result should be noted in the record and communicated to the Veteran.

2.  Obtain ongoing treatment records from the VA Medical Center in Memphis, Tennessee and the Community Based Outpatient Clinic in Jackson, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current acquired psychiatric disorder is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the Veteran's alleged incidents of military sexual trauma.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

